Case 2:17-cv-00651-JRG Document 173 Filed 03/08/19 Page 1 of 2 PageID #: 7288



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

UNILOC USA, INC., UNILOC                          §
LUXEMBOURG, S.A., UNILOC 2017 LLC,                §
                                                  §
                 Plaintiffs,                      §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:17-CV-00651-JRG
                                                  §
SAMSUNG ELECTRONICS AMERICA,                      §
INC., SAMSUNG CO. LTD.,                           §
                                                  §
                 Defendants.                      §



                          ORDER MEMORIALIZING RULINGS
                        FROM MARCH 4, 2019 PRETRIAL HEARING
         On March 4, 2019, the Court held a Pretrial Hearing on certain motions in the above-

referenced case. This Order memorializes the Court’s rulings at the hearing.

         Defendants’ Motion for Summary Judgment of Non-Infringement (Dkt. No. 102) is

GRANTED-IN-PART and DENIED-IN-PART. The Court GRANTS the motion as to direct

infringement, and DENIES it in all other respects.

         The Court GRANTS Plaintiffs leave to file an amended damages report subject to the

following deadlines:


        Plaintiffs’ amended damages report is due on March 8, 2019.

        Defendants’ responsive report on damages is due on March 11, 2019.

        Any deposition of Plaintiffs’ damages expert shall occur no later than March 14, 2019.

        Any deposition of Defendants’ responsive damages expert shall occur no later than March

         14, 2019.

        Daubert motions, if any, are due on March 18, 2019.
Case 2:17-cv-00651-JRG Document 173 Filed 03/08/19 Page 2 of 2 PageID #: 7289



      Responses to any Daubert motions are due on March 21, 2019.

       Defendants’ Motion to Strike Plaintiffs’ Doctrine of Equivalents Arguments (Dkt. No. 96)

is DENIED.

       Defendants’ Daubert Motion to Exclude Certain Opinions and Testimony of Dr. William

C. Easttom II (Dkt. No. 99) is GRANTED-IN-PART and DENIED-IN-PART. In view of the

Court’s ruling on Defendants’ Motion for Summary Judgment of Non-Infringement (Dkt. No.

102), the Court GRANTS the motion and STIKES Dr. Easttom’s report as to, but only as to, direct

infringement by Samsung. The Court DENIES the motion in all other respects.

       Defendants’ Motion for Summary Judgment of No Pre-Suit Damages (Dkt. No. 100) is

DENIED as moot in light of the Court’s Order on Defendant’s Motion for Summary Judgment of

Non-Infringement (Dkt. No. 102) and Plaintiffs’ assertions that Plaintiffs are not seeking damages

for pre-suit induced infringement.

       Plaintiffs’ Motion to Strike Portions of Expert Reports by Defendants’ Expert Nenad

Medvidovic (Dkt. No. 101) is DENIED.

       This Court will conduct a second Pretrial Hearing addressing any remaining issues on

March 26, 2019 at 9:00 a.m.

       So Ordered this
       Mar 8, 2019




                                                2
